Title: From George Washington to John Lillie, 1 December 1783
From: Washington, George
To: Lillie, John


                        
                             1 December 1783
                        
                        Whereas Captain John Lillie hath behaved with great propriety during his military Service—I have therefore
                            thought proper to grant this Certificate, thereby making known that the said Capt. Lillee entered the Armies of the United
                            States as a second Lieut. of Artillery the 1st of May 1775, that he was appointed to a 1st Lieutcy in the year 1776, to a
                            Captain Lieutenancy in 1777, and that he was promoted to be a Captain in the Month of August 1780, he was also appointed
                            an Aid de Camp to Major Genl Knox on the 1st day of May 1782. In all which several stations & capacities I do
                            hereby further certify & make known that the aforesd Captain Lillie, hath conducted himself on all occasions with
                                dignity, bravery & intelligence. Given under my hand & Seal this 1st day of Decr
                            1783.

                    